Citation Nr: 0526410	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2003, a statement of the case was issued 
in January 2004, and a substantive appeal was received in 
February 2004.

The RO initially denied entitlement to service connection for 
hearing loss and tinnitus in a July 2003 rating decision, and 
the veteran filed a notice of disagreement.  Service 
connection was granted for both disabilities in a January 
2004 rating decision, thus this constitutes the full award of 
the benefits sought on appeal.  See Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997).

The issue of entitlement to service connection for PTSD under 
a merits analysis is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a December 1987 rating decision, service connection 
for PTSD was denied; the veteran did not file a notice of 
disagreement.  

2.  In April 2003, the veteran filed a request to reopen his 
claim. 

3.  Additional evidence received since the RO's December 1987 
decision is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 1987 denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for PTSD, no further discussion of VCAA is 
necessary at this point.  

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
April 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 1987, the veteran filed a claim of service 
connection for PTSD.  In a December 1987 rating decision, the 
veteran's claim was denied on the basis that no diagnosis of 
PTSD had been rendered and the veteran had not claimed any 
valid stressors.  The veteran did not initiate an appeal of 
that decision, therefore, the RO's December 1987 decision is 
final.  38 U.S.C.A. § 7105.

In April 2003, the veteran filed a claim to reopen 
entitlement to service connection for PTSD, which the RO 
declined to do in a July 2003 rating decision.  

Evidence of record at the time of the December 1987 denial 
consisted of service medical records, an April 1987 VA 
examination diagnosing dysthymic disorder, an October 1987 VA 
examination diagnosing dysthymic disorder, and a statement 
from the veteran regarding general stressors.  

Evidence received since the decision denying service 
connection is new and material.  Specifically, since the 
prior denial, the veteran submitted May 2003 correspondence 
from a treating registered nurse which reflected that the 
veteran had undergone treatment for PTSD and depression for 
the past ten years; January 2004 correspondence from the 
veteran's treating physician which also reflected a diagnosis 
of PTSD related to his experiences in Vietnam; and, 
correspondence from a treating licensed clinical social 
worker reflecting a diagnosis of PTSD due to the veteran's 
service in Vietnam.  The veteran also submitted a stressor 
statement which contained specific details about other fellow 
soldiers.  The Board has determined that such evidence is new 
and raises a reasonable possibility of substantiating the 
claim, and, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108.

For reasons described in further detail below, additional 
development of the veteran's claim is warranted.  The 
reopening of the veteran's claim of service connection for 
PTSD represents only a partial grant of the benefit sought on 
appeal.


ORDER

New and material evidence has been received, and the claim of 
service connection for PTSD is reopened.  To that extent 
only, the appeal is granted.


REMAND

Initially, it is noted that subsequent to certification to 
the Board, the veteran submitted additional evidence to 
support his claim of service connection for PTSD.  Such 
evidence includes a February 2005 mental evaluation, and a 
stressor statement from the veteran.  The evidence received 
has not been reviewed by the RO, and there is no indication 
that the veteran has waived his right to preliminary RO 
review.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the February 2005 mental evaluation indicates 
that the veteran has continued to seek medical evaluation and 
attend group therapy sessions at the VA Medical Center (VAMC) 
in Redding, California.  The evidence of record currently 
contains outpatient treatment records from the VAMC Redding 
dated in May and October 2003.  The RO must obtain the 
entirety of the veteran's outpatient treatment records from 
the VAMC Redding.  See 38 C.F.R. § 3.159(c)(2).

To support his claim of service connection for PTSD, the 
veteran submitted stressor statements in May 2003 and May 
2004.  The RO is instructed to refer to the actual documents 
for further information.

Specifically, the May 2003 statement provides that the 
veteran's area of operations was the III Corps.  He stated 
that a fellow soldier, D.H., from the 86th Trans. Co. shot 
and killed a young Vietnamese lady on Highway 1.  The veteran 
stated that he thought D.H. was court martialed.  The veteran 
also claimed that he was in the 4th Infantry Division at Fort 
Garson, and a fellow soldier, P.V., was beat to death with a 
broken neck in the barracks parking lot by three black 
soldiers from his platoon.  In a May 2004 statement, the 
veteran claimed that a fellow soldier, D.V. from Eugene, 
Oregon, ran over a Vietnamese man and woman.  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  Based on the information 
provided by the veteran, the RO should attempt to obtain 
corroborating evidence of the veteran's alleged stressors.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the entirety of 
the veteran's treatment records from the 
VAMC in Redding.  

2.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
provide specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  After completion of the above, the RO 
should review the record and determine if 
any claimed stressor has been verified.  
If, and only if, a stressor has been 
verified, the veteran should be scheduled 
for a PTSD examination.  The examiner 
should be clearly informed of the details 
of the verified stressor(s).  The claims 
file should be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should clearly report whether a 
diagnosis of PTSD based on the verified 
stressor(s) is warranted.  

5.  After completion of the above, the 
RO should review the expanded record 
and adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this 
claim is unfavorable to the veteran, 
the RO must issue a supplemental 
statement of the case and provide him 
an opportunity to respond before this 
case is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


